                                                                             JS-6
Case 2:20-cv-03754-DSF-AFM Document 18 Filed 06/05/20 Page 1 of 8 Page ID #:185



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                              UNITED STATES DISTRICT COURT
11
                            CENTRAL DISTRICT OF CALIFORNIA
12
     ASHLEE BAILEY, individually, and         Case No. 2:20-cv-03754-DSF-AFM
13   on behalf of all others similarly
     situated,
14                                            ORDER APPROVING PAGA
                       Plaintiff,             SETTLEMENT AND DISMISSING
15                                            ACTION
            v.
16
     UNITED GROUND EXPRESS, INC.,
17   and DOES 1 THROUGH AND
     INCLUDING 10,
18
                      Defendants.
19
20
21         Having read and considered the Amended Stipulation to Approve PAGA
22   Settlement and Dismiss Action of the Parties, and having found the PAGA Settlement
23   to be fair, adequate, and reasonable, the Court ORDERS:
24               1. The PAGA Settlement described herein, which settles and releases
25                 Plaintiff’s PAGA claim on an individual basis only, as set forth in the
26                 PAGA Settlement Agreement attached as Exhibit A to the Stipulation, is
27                 hereby approved;
28
Case 2:20-cv-03754-DSF-AFM Document 18 Filed 06/05/20 Page 2 of 8 Page ID #:186



 1           2. Defendant shall make the payments described in the PAGA Settlement
 2              Agreement, as set forth in Exhibit A to the Stipulation;
 3           3. Plaintiff’s Individual Claims are hereby dismissed with prejudice;
 4           4. The PAGA claims of Aggrieved Employees as defined in the Action are
 5              dismissed, without prejudice, except as to Plaintiff as set forth in the
 6              Parties’ Stipulation and in Exhibit A to the Stipulation;
 7           5. As set forth in the Parties’ Stipulation, the Court finds that the factors set
 8              forth in Diaz v. Trust Territory of the Pacific Islands, 876 F.2d 1401,
 9              1408 (9th Cir. 1989) favor settlement of Plaintiff’s Individual Claims and
10              dismissal of the class claims without prejudice to the putative class and
11              without the necessity of issuing class notice;
12           6. The Class Claims are dismissed without prejudice to the putative class;
13           7. The Action is dismissed in its entirety as to all Parties as set forth herein;
14           8. All Parties shall bear their respective fees and costs except as expressly
15              provided in the settlement of Plaintiff’s Individual Claims; and
16           9. The PAGA Settlement shall be enforceable by the Court and the Court
17              shall retain exclusive and continuing equity jurisdiction of this Action
18              over all Parties and Aggrieved Employees to interpret and enforce the
19              terms, conditions and obligation of the Agreement.
20        IT IS SO ORDERED.
21
22   DATED: June 5, 2020
23                                         Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                2
Case 2:20-cv-03754-DSF-AFM Document 18 Filed 06/05/20 Page 3 of 8 Page ID #:187
Case 2:20-cv-03754-DSF-AFM Document 18 Filed 06/05/20 Page 4 of 8 Page ID #:188
Case 2:20-cv-03754-DSF-AFM Document 18 Filed 06/05/20 Page 5 of 8 Page ID #:189
Case 2:20-cv-03754-DSF-AFM Document 18 Filed 06/05/20 Page 6 of 8 Page ID #:190
Case 2:20-cv-03754-DSF-AFM Document 18 Filed 06/05/20 Page 7 of 8 Page ID #:191
Case 2:20-cv-03754-DSF-AFM Document 18 Filed 06/05/20 Page 8 of 8 Page ID #:192
